Exhibit 10.1
 
BANNER CORPORATION


2014 OMNIBUS INCENTIVE PLAN


(AMENDED AND RESTATED)
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
Page
 
ARTICLE I ESTABLISHMENT, PURPOSE AND DURATION  1            Section 1.1 
Establishment of the Plan 1    Section 1.2  Purpose of the Plan 1    Section
1.3  Duration of the Plan 1          ARTICLE II DEFINITIONS  1          ARTICLE
III AVAILABLE SHARES- ELIGIBILITY - PARTICIPATION  5            Section 3.1 
Shares Available Under the Plan 5    Section 3.2  Maximum Awards 5    Section
3.3  Computation of Shares Issued 5    Section 3.4  Eligibility 5    Section
3.5  Actual Participation   5          ARTICLE IV ADMINISTRATION  5           
Section 4.1  Committee  5    Section 4.2  Committee Powers 6          ARTICLE V
STOCK OPTIONS  6            Section 5.1  Grant of Options 6    Section 5.2  Size
of Option 7    Section 5.3  Exercise Price 7    Section 5.4  Exercise Period 7 
  Section 5.5  Vesting Date 7    Section 5.6  Additional Restrictions on
Incentive Stock Options 7    Section 5.7  Method of Exercise 8    Section 5.8 
Limitations on Options 9    Section 5.9  Prohibition Against Option Repricing 9 
        ARTICLE VI STOCK APPRECIATION RIGHTS  10            Section 6.1  Grant
of Stock Appreciation Rights 10    Section 6.2  Size of Stock Appreciation Right
10    Section 6.3  Exercise Price 11    Section 6.4  Exercise Period 11   
Section 6.5  Vesting Date 11    Section 6.6  Method of Exercise 12    Section
6.7  Limitations on Stock Appreciation Rights 12    Section 6.8  Prohibition
Against Stock Appreciation Right Repricing 13          ARTICLE VII RESTRICTED
STOCK AWARDS  13            Section 7.1  In General  13    Section 7.2  Vesting
Date 13    Section 7.3  Dividend Rights 13    Section 7.4  Voting Rights 15   
Section 7.5  Designation of Beneficiary 15    Section 7.6  Manner of
Distribution of Awards 15          ARTICLE VIII PERFORMANCE SHARES AND
PERFORMANCE UNITS  15            Section 8.1  Grant of Performance Shares and
Performance Units  15    Section 8.2  Amount of Award 15    Section 8.3  Award
Agreement  15 

 
 
i

--------------------------------------------------------------------------------

 
 

  Section 8.4  Performance Goals  16    Section 8.5  Discretionary Adjustments
16    Section 8.6  Payment of Awards 16    Section 8.7  Termination of
Employment or Service Due to Death, Disability or Retirement  16    Section 8.8 
Termination of Employment or Service For Other Reasons  16    Section 8.9 
Nontransferability  17          ARTICLE IX OTHER STOCK-BASED AWARDS AND CASH
AWARDS  17            Section 9.1  Other Stock Based Awards  17    Section 9.2 
Cash Awards  17    Section 9.3  Section 409A Compliance  17          ARTICLE X
QUALIFIED PERFORMANCE-BASED COMPENSATION 19            Section 10.1  General 
19    Section 10.2  Qualifying Perforance Measures  19          ARTICLE XI
ADDITIONAL TAX PROVISION 19            Section 11.1   Tax Withholding Rights 
19          ARTICLE XII AMENDMENT AND TERMINATION 20            Section 12.1 
Termination  20    Section 12.2 Amendment  20    Section 12.3  Adjustments in
the Event of Business Reorganization 20          ARTICLE XIII MISCELLANEOUS  21 
          Section 13.1   Status as an Employee Benefit Plan  21    Section
13.2   No Right to Continued Service 21    Section 13.3   Construction of
Language  21    Section 13.4   Severability 21    Section 13.5   Governing Law
21    Section 13.6   Headings 21    Section 13.7   Non-Alienation of Benefits
21    Section 13.8   Notices 22    Section 13.9   Approval of Shareholders 22   
Section 13.10   Clawback 22    Section 13.11   Compliance with Section 409A 22 



 
 
ii

--------------------------------------------------------------------------------

 


 
Banner Corporation
2014 Omnibus Incentive Plan
(Amended and Restated)


ARTICLE I
ESTABLISHMENT, PURPOSE AND  DURATION
 
Section 1.1                      Establishment of the Plan.
 
The Company hereby establishes an incentive compensation plan to be known as the
“Banner Corporation 2014 Omnibus Incentive Plan” (the “Plan”), as set forth in
this document. The Plan permits the granting of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, Other Stock-Based Awards and
Cash Awards.
 
The Plan was originally adopted effective as of January 28, 2014 by the Board,
and became effective on April 22, 2014 (the “Effective Date”), the date the Plan
was approved by the Company’s shareholders.
 
                The Plan has been amended and restated effective March 24, 2015
(the “Amendment and Restatement Date”).   Generally, the amended and restated
Plan now requires that after a Change in Control, a Participant will fully vest
in any non-vested award only if the Participant also experiences an Involuntary
Separation from Service within 365 days following the date of the Change in
Control; provided, however, that if at the effective time of a Change in Control
the acquiring or surviving entity does not either assume the outstanding Award
or replace the outstanding Award with an award that is determined by the
Committee to be at least equivalent in value to such outstanding Award on the
date of the Change in Control, then the Vesting Date of such outstanding Award
shall instead be accelerated to the effective date of the Change in Control
(unless the Award provides otherwise, the Committee determines otherwise, or as
otherwise provided herein).
 
As of the Effective Date, this Plan shall be treated as a new plan for purposes
of Section 422 of the Code (as herein defined), so that an Option granted
hereunder on a date that is not more than ten years after the Effective Date,
and that is intended to qualify as an Incentive Stock Option under Section 422
of the Code, complies with the requirements of Section 422(b)(2) of the Code and
the applicable regulations thereunder.
 


Section 1.2                      Purpose of the Plan.
 
The purpose of the Plan is to promote the success, and enhance the value, of the
Company by linking the personal interests of Employees and Directors with those
of Company shareholders.  The Plan is further intended to provide flexibility to
the Company in its ability to motivate, attract, and retain the services of
Employees and Directors upon whose judgment, interest, and special effort the
successful conduct of its operation largely is dependent.
 
Section 1.3                      Duration of the Plan.
 
Subject to approval by the shareholders of the Company, the Plan shall commence
on the Effective Date, as described in Section 1.1 herein, and shall remain in
effect, subject to the right of the Board to terminate the Plan at any time
pursuant to Article XII herein.  However, in no event may an Award be granted
under the Plan on or after the tenth anniversary of the Effective Date.
 
ARTICLE II
DEFINITIONS
 
The following definitions shall apply for the purposes of this Plan, unless a
different meaning is plainly indicated by the context:
 
 
 

--------------------------------------------------------------------------------

 
Affiliate means any “parent corporation” or “subsidiary corporation” of the
Company, as those terms are defined in Sections 424(e) and (f), respectively, of
the Code.
 
Award means, individually or collectively, a grant under the Plan of Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Share Units, Other Stock-Based Awards or Cash Awards.
 
Award Agreement means a written instrument evidencing an Award under the Plan
and establishing the terms and conditions thereof.
 
Beneficiary means the Person designated by a Participant to receive any Shares
subject to a Restricted Stock Award made to such Participant that become
distributable, to have the right to exercise any Options or Stock Appreciation
Rights granted to such Participant that are exercisable, or to receive any cash
or Shares paid out under an Award to such Participant where such payout is made
following the Participant’s death.
 
Board means the Board of Directors of Banner Corporation and any successor
thereto.
 
Cash Award means an Award pursuant to Article IX.
 
Change in Control means the first to occur of a “change in the ownership of the
Company,” a “change in the effective control of the Company” or a “change in the
ownership of a substantial portion of the Company’s assets,” as those phrases
are determined under Section 409A.
 
Code means the Internal Revenue Code of 1986, as amended from time to time.
 
Committee means the Committee described in Article IV.
 
Company means Banner Corporation, a Washington corporation, and any successor
thereto.
 
Director means any individual who is a member of the Board or the board of
directors of an Affiliate or an advisory or emeritus director of the Company or
an Affiliate who is not currently an Employee.
 
Disability means a total and permanent disability, within the meaning of Section
22(e)(3) of the Code, as determined by the Committee in good faith, upon receipt
of sufficient competent medical advice from one or more individuals, selected by
the Committee, who are qualified to give professional medical advice.
 
Domestic Relations Order means a domestic relations order that satisfies the
requirements of Section 414(p)(1)(B) of the Code, or any successor provision, as
if such section applied to the applicable Award.
 
Employee means a full-time or part-time employee of the Company or an
Affiliate.  Directors who are not otherwise employed by the Company or an
Affiliate shall not be considered Employees under the Plan.
 
Exchange Act means the Securities Exchange Act of 1934, as amended.
 
Exercise Period means the period during which an Option or Stock Appreciation
Right may be exercised.
 
Exercise Price means the price per Share at which Shares subject to an Option
may be purchased upon exercise of the Option and on the basis of which the
Shares due upon exercise of a Stock Appreciation Right is computed.
 
Fair Market Value means, with respect to a Share on a specified date:
 
(a)  If the Shares are listed on any U.S. national securities exchange
registered under the Securities Exchange Act of 1934 (“National Exchange”), the
closing sales price for such stock (or the closing bid, if no sales
 
 
2

--------------------------------------------------------------------------------

 
were reported) as reported on that exchange on the applicable date, or if the
applicable date is not a trading day, on the trading day immediately preceding
the applicable date;
 
(b)  If the Shares are not listed on a National Exchange but are traded on the
over-the-counter market or other similar system, the mean between the closing
bid and the asked price for the Shares at the close of trading in the
over-the-counter market or other similar system on the applicable date, or if
the applicable date is not a trading day, on the trading day immediately
preceding the applicable date; and
 
(c)  In the absence of such markets for the Shares, the Fair Market Value shall
be determined in good faith by the Committee.
 
Notwithstanding anything herein to the contrary, the determination of Fair
Market Value shall comply with Section 409A, where necessary for the Award or
benefit provided thereunder to comply with Section 409A.
 
Family Member means with respect to any Participant, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, registered domestic partner
(as determined under state law), former spouse, sibling, niece, nephew,
mother-in-law, father­ in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests.
 
Incentive Stock Option means a right to purchase Shares that is granted to an
Employee that is designated by the Committee to be an Incentive Stock Option and
that satisfies the requirements of Section 422 of the Code.
 
Involuntary Separation from Service means an “involuntary separation from
service” within the meaning of Treasury Regulations Section 1.409A-1(n), which
shall include a voluntary separation from service for good reason as defined
therein.
 
Non-Qualified Stock Option means a right to purchase Shares that is not an
Incentive Stock Option.
 
Option means either an Incentive Stock Option or a Non-Qualified Stock Option.
 
Option Holder means, at any relevant time with respect to an Option, the person
having the right to exercise the Option.
 
Other Stock-Based Award has the meaning set forth in Section 9.1 herein.
 
Participant means any Employee or Director who is selected by the Committee to
receive an Award.
 
Performance Period means the period of time as specified by the Committee over
which Performance Shares or Performance Units are to be earned.
 
Performance Shares means an Award granted pursuant to Article VIII herein which
entitles a Participant to receive Shares based on the achievement of performance
goals (including, but not limited to, Qualifying Performance Goals) during a
Performance Period.
 
Performance Units means an Award granted pursuant to Article VIII herein which
entitles a Participant to receive cash, Shares or a combination thereof, based
on the achievement of performance goals (including, but not limited to,
Qualifying Performance Goals) during a Performance Period.
 
Period of Restriction means the period during which the entitlement of a
Participant under an Restricted Stock Award is limited in some way or subject to
forfeiture, in whole or in part, based on the passage of time, the achievement
of performance goals (which may, but need not, include Qualifying Performance
Goals), or upon the occurrence of other events as determined by the Committee,
in its discretion.
 
 
3

--------------------------------------------------------------------------------

 
Person means an individual, a corporation, a partnership, a limited liability
company, an association, a joint-stock company, a trust, an estate, an
unincorporated organization and any other business organization or institution.
 
Plan means the Banner Corporation 2014 Omnibus Incentive Plan, as amended from
time to time.
 
Qualified Performance-Based Compensation means compensation under an Award that
is granted in order to provide remuneration solely on account of the attainment
of one or more Qualifying Performance Goals under circumstances that satisfy
Section 162(m) of the Code.
 
Qualifying Performance Goal means a performance criterion selected by the
Committee for a given Award based on one or more Qualifying Performance
Measures.


Qualifying Performance Measures means measures as described in Article X on
which Qualifying Performance Goals may be based.


Restricted Stock means an award of Shares subject to a Period of Restriction
granted pursuant to Article VII herein.
 
Restricted Stock Award means an award of Restricted Stock or Restricted Stock
Units pursuant to Article VII.
 
Restricted Stock Units means an Award denominated in units subject to a Period
of Restriction granted pursuant to Article VII herein.


Retirement means, subject to the terms of an Award, in the case of an Employee,
the termination of a Participant’s employment with the Company and its
Affiliates, other than a Termination for Cause, after the Participant has
attained age 65.
 
Section 409A means Section 409A of the Code and any regulations or guidance of
general applicability thereunder.
 
Service means, unless the Committee provides otherwise in an Award Agreement,
employment or service in any capacity as a Director or  Employee of the Company
or any Affiliate.
 
Share means a share of common stock of Banner Corporation.
 
Stock Appreciation Right means the right to receive a payment in Shares or cash
measured by the increase in the Fair Market Value of a Share over the Exercise
Price of that Stock Appreciation Right.
 
Stock Appreciation Right Holder means, at any relevant time with respect to a
Stock Appreciation Right, the person having the right to exercise the Stock
Appreciation Right.
 
Termination for Cause means termination of Service upon an intentional failure
to perform stated duties, a breach of a fiduciary duty involving personal
dishonesty which results in material loss to the Company or any of its
Affiliates or a willful violation of any law, rule or regulation (other than
traffic violations or similar offenses) or a final cease-and-desist order which
results in material loss to the Company or one of its Affiliates.  No act or
failure to act on Participant’s part shall be considered willful unless done, or
omitted to be done, not in good faith and without reasonable belief that the
action or omission was in the best interest of the Company.  Notwithstanding the
above, if a Participant is subject to a different definition of termination for
cause in an employment or severance or similar agreement with the Company or any
Affiliate, such other definition shall control.
 
Vesting Date means the date or dates on which the grant of an Option or Stock
Appreciation Right is eligible to be exercised, or the date or dates on which a
Restricted Stock Award ceases to be forfeitable (i.e., at the end of a Period of
Restriction).
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE III
AVAILABLE SHARES - ELIGIBILITY - PARTICIPATION
 
Section 3.1                      Shares Available Under the Plan.
 
Subject to adjustment as provided in Section 12.3, the total number of Shares
available for grant under the Plan shall be 900,000 (the “Limit”).  These Shares
may be either authorized but unissued, or Shares that have been reacquired by
the Company.  Awards that are not settled in Shares shall not be counted against
the Limit.  Shares representing tandem Stock Appreciation Rights shall for such
purpose only be counted as either Shares representing Options outstanding or
Stock Appreciation Rights outstanding, but not as both.
 
Section 3.2                      Maximum Awards.
 
The maximum aggregate number of Shares that may be issued pursuant to Options
that are Incentive Stock Options is 900,000, subject to adjustment as provided
in Section 12.3 herein. Notwithstanding any provision in the Plan to the
contrary and subject to adjustment as provided in Section 12.3 herein, the
maximum aggregate number of Shares with respect to one or more Awards that may
be granted to any one person during any calendar year shall be 100,000 (or
10,000 in the case of non-employee Directors), the maximum aggregate number of
Shares with respect to Options or Stock Appreciation Rights that may be granted
to any one person during any calendar year shall be 100,000, and the maximum
aggregate amount that may be paid to any one person during any calendar year
with respect to one or more Cash Awards shall be $3,000,000.
 
Section 3.3                      Computation of Shares Issued.
 
For purposes of this Article III, Shares shall be considered issued pursuant to
the Plan only if actually issued upon the exercise of an Award.  Any Award
subsequently forfeited, in whole or in part, shall not be considered issued. If
any Award granted under the Plan terminates, expires, or lapses for any reason,
any Shares subject to such Award again shall be available for the grant of an
Award under the Plan.  Shares used to pay the Exercise Price of an Option and
Shares used to satisfy tax withholding obligations shall not be available for
future Awards under the Plan.  To the extent that Shares are delivered pursuant
to the exercise of an Option or a Stock Appreciation Right, the number of
underlying Shares as to which the exercise is related shall be counted against
the number of Shares available for Awards, as opposed to only counting the
Shares issued.  The number of underlying Shares related to Restricted Stock
Units shall be counted against the number of Shares available for Awards even if
the Restricted Stock Unit is satisfied in cash  rather than Shares.
 
Section 3.4                      Eligibility.
 
Persons eligible to participate in the Plan include all Employees and Directors.
 
Section 3.5                      Actual Participation.
 
Subject to the provisions of the Plan, the Committee may, from time to time,
select from all Employees and Directors, those to whom Awards shall be granted
and shall determine the nature, type and amount of each Award.  No Employee or
Director shall be entitled to be granted an Award under the Plan.
 
ARTICLE IV
ADMINISTRATION
 
Section 4.1                      Committee.
 
(a)           The Plan shall be administered by a Committee appointed by the
Board for that purpose and consisting of not less than two (2) members of the
Board.  Each member of the Committee shall be an “Outside Director” within the
meaning of Section 162(m) of the Code or a successor rule or regulation, a
“Non-Employee Director” within the meaning of Rule 16b-3(b)(3)(i) under the
Exchange Act or a successor rule or regulation and an “Independent Director”
under the corporate governance rules and regulations imposing independence
standards on
 
 
5

--------------------------------------------------------------------------------

 
committees performing similar functions promulgated by any national securities
exchange or quotation system on which Shares are listed.
 
(b)           The act of a majority of the members present at a meeting duly
called and held shall be the act of the Committee.  Any decision or
determination reduced to writing and signed by all members shall be as fully
effective as if made by unanimous vote at a meeting duly called and held.
 
(c)           The Committee’s decisions and determinations under the Plan need
not be uniform and may be made selectively among Participants, whether or not
such Participants are similarly situated.
 
Section 4.2                      Committee Powers.
 
Subject to the terms and conditions of the Plan and such limitations as may be
imposed by the Board, the Committee shall be responsible for the overall
management and administration of the Plan.  The Committee shall have full power
except as limited by law or by the charter or by-laws of the Company or by
resolutions adopted by the Board, and subject to the provisions herein, to
determine the size and types of Awards; to determine the terms and conditions of
such Awards in a manner consistent with the Plan; to construe and interpret the
Plan and any agreement or instrument entered into under the Plan; to establish,
amend, or waive rules and regulations for the Plan's administration; and
(subject to the provisions of Article XII herein) to amend or otherwise modify
the Plan or the terms and conditions of any outstanding Award to the extent such
terms and conditions are within the discretion of the Committee as provided in
the Plan and, if the Award is subject to Section 409A, does not cause the Plan
or the Award to violate Section 409A.  Further, the Committee shall make all
other determinations which may be necessary or advisable for the administration
of the Plan.  As permitted by law, rule, or regulation, the Committee may
delegate its authorities as identified hereunder.  All decisions, determinations
and other actions of the Committee made or taken in accordance with the terms of
the Plan shall be final and conclusive and binding upon all parties having an
interest therein.


ARTICLE V
STOCK OPTIONS
 
Section 5.1                      Grant of Options.
 
(a)           Subject to the limitations of the Plan, the Committee may, in its
discretion, grant to a Participant an Option to purchase Shares.  An Option must
be designated as either an Incentive Stock Option or a Non-Qualified Stock
Option and, if not designated as either, shall be a Non-Qualified Stock
Option.  Only Employees may receive Incentive Stock Options.
 
(b)           Any Option granted shall be evidenced by an Award Agreement which
shall:
 
(i)  specify the number of Shares covered by the Option;
 
(ii)  specify the Exercise Price;
 
(iii)  specify the Exercise Period;
 
(iv)  specify the Vesting Date; and
 
(v)  contain such other terms and conditions not inconsistent with the Plan as
the Committee may, in its discretion, prescribe.
 
No Option terms shall be permitted that would cause the Option to be subject to
Section 409A.
 
 
6

--------------------------------------------------------------------------------

 
Section 5.2                      Size of Option.
 
Subject to the restrictions of the Plan, the number of Shares as to which a
Participant may be granted Options shall be determined by the Committee, in its
discretion.
 
Section 5.3                      Exercise Price.
 
The price per Share at which an Option may be exercised shall be determined by
the Committee, in its discretion; provided, however, that the Exercise Price
shall not be less than the Fair Market Value of a Share on the date on which the
Option is granted.
 
Section 5.4                      Exercise Period.
 
The Exercise Period during which an Option may be exercised shall commence on
the Vesting Date.  It shall expire on the earliest of:
 
(a)  the date specified by the Committee in the Award Agreement;
 
(b)  unless otherwise determined by the Committee and set forth in the Award
Agreement, the last day of the three-month period commencing on the date of the
Participant’s termination of Service, other than on account of death,
Disability, Retirement or a Termination for Cause;
 
(c)  unless otherwise determined by the Committee and set forth in the Award
Agreement, the last day of the three-month  period commencing on the date of the
Participant’s termination of Service due to death, Disability or Retirement;
 
(d)  as of the time and on the date of the Participant’s termination of Service
due to a Termination for Cause; or
 
(e)  the last day of the ten-year period commencing on the date on which the
Option was granted.
 
An Option that remains unexercised at the close of business on the last day of
the Exercise Period shall be canceled without consideration at the close of
business on that date.
 
Section 5.5                      Vesting Date.
 
(a)           The Vesting Date for each Option Award shall be determined by the
Committee and specified in the Award Agreement.
 
(b)           Unless otherwise determined by the Committee or specified in the
Award Agreement:
 
(i)  if the Participant of an Option Award terminates Service prior to the
Vesting Date for any reason other than death, Disability or a Change in Control,
any unvested Option shall be forfeited without consideration; provided, however,
that with the exception of a Termination for Cause, the Committee, in its sole
discretion, shall have the right to waive such forfeiture and to immediately
make exercisable all or any portion of such Options;
 
(ii)  if the Participant of an Option Award terminates Service prior to the
Vesting Date on account of death or Disability, the Vesting Date shall be
accelerated to the date of the Participant’s termination of Service; and
 
(iii)  if a Change in Control occurs prior to the Vesting Date of an Option
Award that is outstanding on the date of the Change in Control, and the
Participant experiences an Involuntary Separation from Service during the
365-day period following the date of such Change in Control, then the Vesting
Date for any non-vested Option Award shall be accelerated to the date of the
Participant’s Involuntary Separation from Service.  
 
 
7

--------------------------------------------------------------------------------

 
Notwithstanding the preceding sentence, if at the effective time of the Change
in Control the successor to the Company’s business and/or assets does not either
assume the outstanding Option Award or replace the outstanding Option Award with
an award that is determined by the Committee to be at least equivalent in value
to such outstanding Option Award on the date of the Change in Control, then the
Vesting Date of such outstanding Option Award shall be accelerated to the
earliest date of the Change in Control.
 
Section 5.6                      Additional Restrictions on Incentive Stock
Options.
 
An Option designated by the Committee to be an Incentive Stock Option shall be
subject to the following provisions:
 
(a)  Notwithstanding any other provision of this Plan to the contrary, no
Participant may receive an Incentive Stock Option under the Plan if such
Participant, at the time the award is granted, owns (after application of the
rules contained in Section 424(d) of the Code) stock possessing more than ten
(10) percent of the total combined voting power of all classes of stock of the
Company or its Affiliates, unless (i) the option price for such Incentive Stock
Option is at least 110 percent of the Fair Market Value of the Shares subject to
such Incentive Stock Option on the date of grant, and (ii) such Option is not
exercisable after the date five (5) years from the date such Incentive Stock
Option is granted.
 
(b)  Each Participant who receives Shares upon exercise of an Option that is an
Incentive Stock Option shall give the Company prompt notice of any sale of
Shares prior to a date which is two years from the date the Option was granted
or one year from the date the Option was exercised.  Such sale shall disqualify
the Option as an Incentive Stock Option.
 
(c)  The aggregate Fair Market Value (determined with respect to each Incentive
Stock Option at the time such Incentive Stock Option is granted) of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by a Participant during any calendar year (under this Plan or any other plan of
the Company or an Affiliate) shall not exceed $100,000 and the term of the
Incentive Stock Option shall not be more than ten years.
 
(d)  Any Option under this Plan which is designated by the Committee as an
Incentive Stock Option but fails, for any reason, to meet the foregoing
requirements shall be treated as a Non-Qualified Stock Option.
 
Section 5.7                      Method of Exercise.
 
(a)           Subject to the limitations of the Plan and the Award Agreement, an
Option Holder may, at any time on or after the Vesting Date and during the
Exercise Period, exercise his or her right to purchase all or any part of the
Shares to which the Option relates; provided, however, that the minimum number
of Shares which may be purchased at any time shall be 100, or, if less, the
total number of Shares relating to the Option which remain un-purchased.  An
Option Holder shall exercise an Option to purchase Shares by:
 
(i)  giving written notice to the Committee, in such form and manner as the
Committee may prescribe, of his or her intent to exercise the Option;
 
(ii)  delivering to the Committee full payment for the Shares as to which the
Option is to be exercised; and
 
(iii)  satisfying such other conditions as may be prescribed in the Award
Agreement.
 
(b)           The Exercise Price of Shares to be purchased upon exercise of any
Option shall be paid in full:
 
(i)  in cash (by certified or bank check or such other instrument as the Company
may accept); or
 
 
8

--------------------------------------------------------------------------------

 
(ii)  if and to the extent permitted by the Committee, in the form of Shares
already owned by the Option Holder as of the exercise date and having an
aggregate Fair Market Value on the date the Option is exercised equal to the
aggregate Exercise Price to be paid; or
 
(iii)  if and to the extent permitted by the Committee, by the Company
withholding Shares otherwise issuable upon the exercise having an aggregate Fair
Market Value on the date the Option is exercised equal to the aggregate Exercise
Price to be paid; or
 
(iv)  by a combination thereof.
 
Payment for any Shares to be purchased upon exercise of an Option may also be
made by delivering a properly executed exercise notice to the Company, together
with a copy of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds to pay the purchase price and
applicable tax withholding amounts (if any), in which event the Shares acquired
shall be delivered to the broker promptly following receipt of payment.
 
(c)           When the requirements of this Section have been satisfied, the
Committee shall take such action as is necessary to cause the issuance of a
stock certificate or cause Shares to be issued by book-entry procedures, in
either event evidencing the Option Holder's ownership of such Shares. The Person
exercising the Option shall have no right to vote or to receive dividends, nor
have any other rights with respect to the Shares, prior to the date the Shares
are transferred to such Person on the stock transfer records of the Company, and
no adjustments shall be made for any dividends or other rights for which the
record date is prior to the date as of which the transfer is affected.
 
Section 5.8                      Limitations on Options.
 
(a)           An Option by its terms shall not be transferable by the Option
Holder other than by will or the laws of descent and distribution, or pursuant
to the terms of a Domestic Relations Order, and shall be exercisable, during the
life of the Option Holder, only by the Option Holder or an alternate payee
designated pursuant to such a Domestic Relations Order (but such transfer shall
cause an Incentive Stock Option to become an Non-Qualified Stock Option as of
the day of the transfer); provided, however, that a Participant may, at any time
at or after the grant of a Non-Qualified Stock Option under the Plan, apply to
the Committee for approval to transfer all or any portion of such Non-Qualified
Stock Option which is then unexercised to such Participant’s Family Member; and
provided further, than an Incentive Stock Option may be transferred to a trust
if, under Section 671 of the Code and applicable state law, the Participant is
considered the sole beneficial owner of the Incentive Stock Option while it is
held by the trust. The Committee may approve or withhold approval of such
transfer in its sole and absolute discretion. If such transfer is approved, it
shall be effected by written notice to the Company given in such form and manner
as the Committee may prescribe and actually received by the Company prior to the
death of the person giving it. Thereafter, the transferee shall have all of the
rights, privileges and obligations which would attach thereunder to the
Participant. If a privilege of the Option depends on the life, Service or other
status of the Participant, such privilege of the Option for the transferee shall
continue to depend upon the life, Service or other status of the Participant.
The Committee shall have full and exclusive authority to interpret and apply the
provisions of the Plan to transferees to the extent not specifically addressed
herein.
 
(b)           The Company's obligation to deliver Shares with respect to an
Option shall, if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Option Holder to whom such
Shares are to be delivered, in such form as the Committee shall determine to be
necessary or advisable to comply with the provisions of applicable federal,
state or local law. It may be provided that any such representation shall become
inoperative upon a registration of the Shares or upon the occurrence of any
other event eliminating the necessity of such representation. The Company shall
not be required to deliver any Shares under the Plan prior to:
 
(i)  the admission of such Shares to listing on any stock exchange or trading on
any automated quotation system on which Shares may then be listed or traded; or
 
 
9

--------------------------------------------------------------------------------

 
(ii)  the completion of such registration or other qualification under any state
or federal law, rule or regulation as the Committee shall determine to be
necessary or advisable.
 
(c)           An Option Holder may designate a Beneficiary to receive any
Options that may be exercised after his or her death. Such designation and any
change or revocation of such designation shall be made in writing in the form
and manner prescribed by the Committee. In the event that the designated
Beneficiary dies prior to the Option Holder, or in the event that no Beneficiary
has been designated, any Options that may be exercised following the Option
Holder's death shall be transferred to the Option Holder's estate. If the Option
Holder and his or her Beneficiary shall die in circumstances that cause the
Committee, in its discretion, to be uncertain which shall have been the first to
die, the Option Holder shall be deemed to have survived the Beneficiary.
 
Section 5.9                      Prohibition Against Option Repricing.
 
Except as provided in Section 12.3 and notwithstanding any other provision of
this Plan, neither the Committee nor the Board shall have the right or authority
following the grant of an Option pursuant to the Plan to amend or modify the
Exercise Price of any such Option, or to cancel the Option at a time when the
Exercise Price is greater than the Fair Market Value of the Shares in exchange
for another Option or Award.
 
ARTICLE VI
STOCK APPRECIATION RIGHTS
 
Section 6.1                      Grant of Stock Appreciation Rights.
 
(a)           Subject to the limitations of the Plan, the Committee may, in its
discretion, grant to a Participant a Stock Appreciation Right.  A Stock
Appreciation Right must be designated as either a tandem Stock Appreciation
Right or a stand-alone Stock Appreciation Right and, if not so designated, shall
be deemed to be a stand-alone Stock Appreciation Right.  A tandem Stock
Appreciation Right may only be granted at the same time as the Option to which
it relates.  The exercise of a tandem Stock Appreciation Right shall cancel the
related Option for a like number of Shares and the exercise of a related Option
shall cancel a tandem Stock Appreciation Right for a like number of Shares.
 
(b)           Any Stock Appreciation Right granted shall be evidenced by an
Award Agreement which shall:
 
(i)  specify the number of Shares covered by the Stock Appreciation Right;
 
(ii)  specify the Exercise Price;
 
(iii)  specify the Exercise Period;
 
(iv)  specify the Vesting Date;
 
(v)  specify that the Stock Appreciation Right shall be settled in cash or
Shares, or a combination of cash and Shares; and
 
(vi)  contain such other terms and conditions not inconsistent with the Plan as
the Committee may, in its discretion, prescribe.
 
The terms and conditions of any Stock Appreciation Right shall not include
provisions that provide for the deferral of compensation other than the
recognition of income until the exercise of the Stock Appreciation Right (so
that the Stock Appreciation Right will not be subject to Section 409A).
 
Section 6.2                      Size of Stock Appreciation Right.
 
Subject to the restrictions of the Plan, the number of Shares as to which a
Participant may be granted Stock Appreciation Rights shall be determined by the
Committee, in its discretion.
 
 
10

--------------------------------------------------------------------------------

 
Section 6.3                      Exercise Price.
 
The price per Share at which a Stock Appreciation Right may be exercised shall
be determined by the Committee, in its discretion; provided, however, that the
Exercise Price shall not be less than the Fair Market Value of a Share on the
date on which the Stock Appreciation Right is granted.
 
Section 6.4                      Exercise Period.
 
The Exercise Period during which a Stock Appreciation Right may be exercised
shall commence on the Vesting Date.  It shall expire on the earliest of:
 
(a)  the date specified by the Committee in the Award Agreement;
 
(b)  unless otherwise determined by the Committee or set forth in the Award
Agreement, the last day of the three-month period commencing on the date of the
Participant’s termination of Service, other than on account of death,
Disability, Retirement or a Termination for Cause;
 
(c)  unless otherwise determined by the Committee or set forth in the Award
Agreement, the last day of the three-month period commencing on the date of the
Participant’s termination of Service due to death, Disability or Retirement;
 
(d)  as of the time and on the date of the Participant’s termination of Service
due to a Termination for Cause; or
 
(e)  the last day of the ten-year period commencing on the date on which the
Stock Appreciation Right was granted.
 
A Stock Appreciation Right that remains unexercised at the close of business on
the last day of the Exercise Period shall be canceled without consideration at
the close of business on that date.
 
Section 6.5                      Vesting Date.
 
(a)           The Vesting Date for each Stock Appreciation Right Award shall be
determined by the Committee and specified in the Award Agreement.
 
(b)           Unless otherwise determined by the Committee or specified in the
Award Agreement:
 
(i)  if the Participant of a Stock Appreciation Right Award terminates Service
prior to the Vesting Date for any reason other than death, Disability or a
Change in Control, any unvested Award shall be forfeited without consideration;
provided, however, that with the exception of a Termination for Cause, the
Committee, in its sole discretion, shall have the right to waive such forfeiture
and to make exercisable all or any portion of such Stock Appreciation Rights;
 
(ii)  if the Participant of a Stock Appreciation Right Award terminates Service
prior to the Vesting Date on account of death or Disability, the Vesting Date
shall be accelerated to the date of the Participant’s termination of Service;
and
 
(iii)  if a Change in Control occurs prior to the Vesting Date of a Stock
Appreciation Right Award that is outstanding on the date of the Change in
Control, and the Participant experiences an Involuntary Separation from Service
during the 365-day period following the date of such Change in Control, then the
Vesting Date for any non-vested Stock Appreciation Right Award shall be
accelerated to the date of the Participant’s Involuntary Separation from
Service.  Notwithstanding the preceding sentence, if at the effective time of
the Change in Control the successor to the Company’s business and/or assets does
not either assume the outstanding Stock Appreciation Right Award or replace the
outstanding Stock Appreciation Right Award with an award that is determined by
the Committee to be at least equivalent in value to such outstanding Stock
Appreciation Right
 
 
11

--------------------------------------------------------------------------------

 
  Award on the date of the Change in Control, then the Vesting Date of such
outstanding Stock Appreciation Right Award shall be accelerated to the earliest
date of the Change in Control.
 
Section 6.6                      Method of Exercise.
 
(a)           Subject to the limitations of the Plan and the Award Agreement, a
Participant may, at any time on or after the Vesting Date and during the
Exercise Period, exercise his or her Stock Appreciation Right as to all or any
part of the Shares to which the Stock Appreciation Right relates; provided,
however, that the minimum number of Shares as to which a Stock Appreciation
Right may be exercised shall be 100, or, if less, the total number of Shares
relating to the Stock Appreciation Right which remain unexercised.  A Stock
Appreciation Right Holder shall exercise a Stock Appreciation Right by:
 
(i)  giving written notice to the Committee, in such form and manner as the
Committee may prescribe, of his or her intent to exercise the Stock Appreciation
Right; and
 
(ii)  satisfying such other conditions as may be prescribed in the Award
Agreement.
 
(b)           When the requirements of this Section have been satisfied, the
Committee shall take such action as is necessary to cause the remittance to the
Stock Appreciation Right Holder (or, in the event of his or her death, his or
her Beneficiary) of cash or a number of Shares with an aggregate Fair Market
Value equal to the excess (if any) of (i) the Fair Market Value of a Share on
the date of exercise over (ii) the Exercise Price per Share, times the number of
Stock Appreciation Rights exercised.  The Person exercising the Stock
Appreciation Right shall have no right to vote or to receive dividends, nor have
any other rights with respect to the Shares, prior to the date the Shares are
transferred to such Person on the stock transfer records of the Company, and no
adjustments shall be made for any dividends or other rights for which the record
date is prior to the date as of which the transfer is affected.
 
Section 6.7                      Limitations on Stock Appreciation Rights.
 
(a)           A Stock Appreciation Right by its terms shall not be transferable
by the Stock Appreciation Right Holder other than by will or the laws of descent
and distribution, or pursuant to the terms of a Domestic Relations Order, and
shall be exercisable, during the life of the Stock Appreciation Right Holder,
only by the Stock Appreciation Right Holder or an alternate payee designated
pursuant to such a Domestic Relations Order; provided, however, that a
Participant may, at any time at or after the grant of a Stock Appreciation Right
under the Plan, apply to the Committee for approval to transfer all or any
portion of such Stock Appreciation Right which is then unexercised to such
Participant’s Family Member.  The Committee may approve or withhold approval of
such transfer in its sole and absolute discretion. If such transfer is approved,
it shall be effected by written notice to the Company given in such form and
manner as the Committee may prescribe and actually received by the Company prior
to the death of the person giving it. Thereafter, the transferee shall have,
with respect to such Stock Appreciation Right, all of the rights, privileges and
obligations which would attach thereunder to the Participant. If a privilege of
the Stock Appreciation Right depends on the life, Service or other status of the
Participant, such privilege of the Stock Appreciation Right for the transferee
shall continue to depend upon the life, Service or other status of the
Participant. The Committee shall have full and exclusive authority to interpret
and apply the provisions of the Plan to transferees to the extent not
specifically addressed herein.
 
(b)           The Company's obligation to deliver Shares with respect to a Stock
Appreciation Right shall, if the Committee so requests, be conditioned upon the
receipt of a representation as to the investment intention of the Stock
Appreciation Right Holder to whom such Shares are to be delivered, in such form
as the Committee shall determine to be necessary or advisable to comply with the
provisions of applicable federal, state or local law. It may be provided that
any such representation shall become inoperative upon a registration of the
Shares or upon the occurrence of any other event eliminating the necessity of
such representation. The Company shall not be required to deliver any Shares
under the Plan prior to:
 
(i)  the admission of such Shares to listing on any stock exchange or trading on
any automated quotation system on which Shares may then be listed or traded; or
 
 
12

--------------------------------------------------------------------------------

 
(ii)  the completion of such registration or other qualification under any state
or federal law, rule or regulation as the Committee shall determine to be
necessary or advisable.
 
(c)           A Stock Appreciation Right Holder may designate a Beneficiary to
receive any Stock Appreciation Right that may be exercised after his or her
death. Such designation and any change or revocation of such designation shall
be made in writing in the form and manner prescribed by the Committee. In the
event that the designated Beneficiary dies prior to the Stock Appreciation Right
Holder, or in the event that no Beneficiary has been designated, any Stock
Appreciation Rights that may be exercised following the Stock Appreciation Right
Holder's death shall be transferred to the Stock Appreciation Right Holder's
estate. If the Stock Appreciation Right Holder and his or her Beneficiary shall
die in circumstances that cause the Committee, in its discretion, to be
uncertain which shall have been the first to die, the Stock Appreciation Right
Holder shall be deemed to have survived the Beneficiary.
 
Section 6.8                      Prohibition Against Stock Appreciation Right
Repricing.
 
Except as provided in Section 12.3 and notwithstanding any other provision of
this Plan, neither the Committee nor the Board shall have the right or authority
following the grant of a Stock Appreciation Right pursuant to the Plan to amend
or modify the Exercise Price of any such Stock Appreciation Right, or to cancel
the Stock Appreciation Right at a time when the Exercise Price is greater than
the Fair Market Value of the Shares in exchange for another Stock Appreciation
Right or Award.
 
ARTICLE VII
RESTRICTED STOCK AWARDS
 
Section 7.1                      In General.
 
(a)           Each Restricted Stock Award shall be evidenced by an Award
Agreement which shall specify:
 
(i)  the number of shares of Restricted Stock or Restricted Stock Units covered
by the Restricted Stock Award;
 
(ii)  the amount, if any, which the Participant shall be required to pay to the
Company in consideration for the issuance of such Restricted Stock or Restricted
Stock Units;
 
(iii)  the date of grant of the Restricted Stock Award;
 
(iv)  the Period of Restriction for the Restricted Stock Award and the
performance conditions, if any, which must be satisfied in order for the Vesting
Date to occur, whether pursuant to Qualifying Performance Goals or otherwise;
 
(v)  as to Awards awarding Restricted Stock, the rights of the Participant with
respect to dividends, voting rights and other rights and preferences associated
with such Shares; and
 
(vi)  as to Awards awarding Restricted Stock Units, the rights of the
Participant with respect to attributes of the Restricted Stock Units which are
the equivalent of dividends and other rights and preferences associated with
Shares and the circumstances pursuant to which Restricted Stock Units shall be
converted to Shares.
 
Restricted Stock Awards may contain such other terms and conditions not
inconsistent with the Plan as the Committee may, in its discretion, prescribe.
 
Restricted Stock Units shall be settled (paid) at such time as is specified in
the Restricted Stock Unit Award.  Unless otherwise specified in the Award, when
and if Restricted Stock Units become payable, a Participant having received the
grant of such units shall be entitled to receive payment from the Company in
cash, Shares or a combination thereof, as determined by the Committee at its
sole discretion.
 
 
13

--------------------------------------------------------------------------------

 
As to Awards awarding Restricted Stock Units, the terms of the Award shall
either result in the Restricted Stock Units not being subject to Section 409A
or, if the Restricted Stock Units are subject to Section 409A, include terms
that cause the Restricted Stock Units to comply with Section 409A.
 
 (b)           All Awards consisting of Restricted Stock shall be in the form of
issued and outstanding Shares that shall be registered in the name of the
Participant, subject to written transfer restriction instructions issued to the
Company’s stock transfer agent, together with an irrevocable stock power
executed by the Participant in favor of and held by the Committee or its
designee, pending the vesting or forfeiture of the Restricted Stock Award.  The
Shares shall at all times prior to the applicable Vesting Date be subject to the
following restriction, communicated in writing to the Company’s stock transfer
agent:
 
These shares of common stock are subject to the terms of an Award Agreement
between Banner Corporation and [Name of Participant] dated [Award Date] made
pursuant to the terms of the Banner Corporation 2014 Omnibus Incentive Plan,
copies of which are on file at the executive offices of Banner Corporation and
may not be sold, encumbered, hypothecated or otherwise transferred, except in
accordance with the terms of such Plan and Award Agreement.
 
or such other restrictive communication or legend as the Committee, in its
discretion, may specify.
 
(c)           Unless otherwise set forth in the Award Agreement, a Restricted
Stock Award by its terms shall not be transferable by the Participant other than
by will or by the laws of descent and distribution, or pursuant to the terms of
a Domestic Relations Order; provided, however, that a Participant may, at any
time at or after the grant of a Restricted Stock Award under the Plan, apply to
the Committee for approval to transfer all or any portion of such Restricted
Stock Award which is then unvested to such Participant’s Family Member.  The
Committee may approve or withhold approval of such transfer in its sole and
absolute discretion. If such transfer is approved, it shall be effected by
written notice to the Company given in such form and manner as the Committee may
prescribe and actually received by the Company prior to the death of the person
giving it. Thereafter, the transferee shall have, with respect to such
Restricted Stock Award, all of the rights, privileges and obligations which
would attach thereunder to the Participant. If a privilege of the Restricted
Stock Award depends on the life, Service or other status of the Participant,
such privilege of the Restricted Stock Award for the transferee shall continue
to depend upon the life, Service or other status of the Participant. The
Committee shall have full and exclusive authority to interpret and apply the
provisions of the Plan to transferees to the extent not specifically addressed
herein.
 
Section 7.2                      Vesting Date.
 
(a)           The Period of Restriction and Vesting Date for each Restricted
Stock Award shall be determined by the Committee and specified in the Award
Agreement.
 
(b)           Unless otherwise determined by the Committee or specified in the
Award Agreement:
 
(i)  if the Participant of a Restricted Stock Award terminates Service prior to
the Vesting Date for any reason other than death, Disability or a Change in
Control, any unvested Restricted Stock or Restricted Stock Units shall be
forfeited without consideration; provided, however that with the exception of a
Termination for Cause, the Committee, in its sole discretion, shall have the
right to reduce or eliminate the Period of Restriction with respect to
Restricted Stock or Restricted Stock Units following termination of employment
or service for any reason, upon such terms and provisions as it deems proper;
 
(ii)  if the Participant of a Restricted Stock Award terminates Service prior to
the Vesting Date on account of death or Disability, the Vesting Date shall be
accelerated to the date of termination of the Participant’s Service with the
Company; and
 
(iii)  if a Change in Control occurs prior to the Vesting Date of a Restricted
Stock Award that is outstanding on the date of the Change in Control, and the
Participant experiences an Involuntary Separation from Service during the
365-day period following the date of such Change in Control, then the Vesting
Date for
 
 
14

--------------------------------------------------------------------------------

 
any non-vested Restricted Stock Award shall be accelerated to the date of the
Participant’s Involuntary Separation from Service.  Notwithstanding the
preceding sentence, if at the effective time of the Change in Control the
successor to the Company’s business and/or assets does not either assume the
outstanding Restricted Stock Award or replace the outstanding Restricted Stock
Award with an award that is determined by the Committee to be at least
equivalent in value to such outstanding Restricted Stock Award on the date of
the Change in Control, then the Vesting Date of such outstanding Restricted
Stock Award shall be accelerated to the earliest date of the Change in Control.
 
Section 7.3                      Dividend Rights.
 
Unless otherwise specified in the Award Agreement:
 
(a)           During the Period of Restriction, Participants holding Shares of
Restricted Stock granted hereunder shall be entitled to receive all dividends
and other distributions paid with respect to those Shares while they are so
held.  If any such dividends or distributions are paid in Shares, the Shares
shall be subject to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid.
 
(b)           Participants shall have no rights to dividends or other
distributions paid on the Shares underlying Restricted Stock Units other than
dividends and distributions with a record date on or after the date on which the
Shares are issued to the Participant.  The Committee may provide for dividend
equivalent units in the Participant’s Restricted Stock Unit Award agreement.
 
Section 7.4                      Voting Rights.
 
(a)           Unless otherwise specified in the Award Agreement, a Participant
who is awarded Shares of Restricted Stock hereunder may exercise full voting
rights with respect to those Shares including during the Period of Restriction.
 
(b)           A Participant shall have no voting rights with respect to Shares
underlying Restricted Stock Units unless and until such Shares are issued to the
Participant in settlement of the Restricted Stock Units.
 
Section 7.5                      Designation of Beneficiary.
 
A Participant who has received a Restricted Stock Award may designate a
Beneficiary to receive any unvested Restricted Stock or Shares distributed in
satisfaction of any unvested Restricted Stock Units that become vested on the
date of the Participant’s death.  Such designation (and any change or revocation
of such designation) shall be made in writing in the form and manner prescribed
by the Committee.  In the event that the Beneficiary designated by a Participant
dies prior to the Participant, or in the event that no Beneficiary has been
designated, any vested Shares that become available for distribution on the
Participant’s death shall be paid to the executor or administrator of the
Participant’s estate.
 
Section 7.6                      Manner of Distribution of Awards.
 
The Company's obligation to deliver Shares with respect to a Restricted Stock
Award shall, if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Participant or Beneficiary
to whom such Shares are to be delivered, in such form as the Committee shall
determine to be necessary or advisable to comply with the provisions of
applicable federal, state or local law.  It may be provided that any such
representation shall become inoperative upon a registration of the Shares or
upon the occurrence of any other event eliminating the necessity of such
representation. The Company shall not be required to deliver any Shares under
the Plan prior to (i) the admission of such Shares to listing on any stock
exchange or trading on any automated quotation system on which Shares may then
be listed or traded, or (ii) the completion of such registration or other
qualification under any state or federal law, rule or regulation as the
Committee shall determine to be necessary or advisable.
 
 
15

--------------------------------------------------------------------------------

 


ARTICLE VIII
PERFORMANCE SHARES AND PERFORMANCE UNITS
 
Section 8.1                      Grant of Performance Shares and Performance
Units.


Subject to the limitations set forth in Sections 3.1 and 3.2 herein and the
other terms of the Plan, the Committee, at any time and from time to time, may
grant Performance Shares, or Performance Units, entitling the Participant to
future cash payments or Shares or a combination thereof, based upon the level of
achievement with respect to one or more pre-established performance goals (which
may, but need not, include Qualifying Performance Goals) established for a
Performance Period.


Section  8.2                      Amount of Award.


Subject to the limitations of Section 3.1, the Committee shall establish a
maximum amount of a Participant’s Award, which amount shall be denominated in
Shares in the case of Performance Shares or in units in the case of Performance
Units.


Section  8.3                      Award Agreement.


Each Award of Performance Shares or Performance Units shall be evidenced by a
Performance Share or Performance Unit Award agreement, including governing
provisions such as (but not limited to): (i) the target and maximum amount
payable to the Participant pursuant to the Award; (ii) the performance goals and
level of achievement versus these goals that shall determine the amount of such
payment; (iii) the Performance Period as to which performance shall be measured
for determining the amount of any payment; (iv) the timing of any payment earned
by virtue of performance; (v) whether and the extent to which Participants
holding Performance Shares or Performance Units will receive dividends or
dividend equivalents with respect to dividends declared with respect to the
Shares; (vi) restrictions on the alienation or transfer of the Award prior to
actual payment and restrictions on the sale or transfer of Shares following
actual payment of an Award paid in Shares; (vii) forfeiture provisions; (viii)
whether the Award shall become payable upon an Involuntary Separation from
Service within a specified period following a Change in Control, and in such
event the amount of the Performance Share or Performance Unit benefit (or the
formula or methodology used to determine such benefit), and (ix) such further
terms and conditions, in each case not inconsistent with the Plan, as may be
determined from time to time by the Committee.  No Award of Performance Shares
or Performance Units may provide for voting rights with respect to the
underlying Shares, and any such provision shall be null and void.


Section 8.4                      Performance Goals.


Performance goals established by the Committee shall relate to Company- or
Affiliate-wide, group or individual performance, and be based upon such measures
as are determined by the Committee; provided, however, that the performance
measures for any portion of an Award of Performance Shares or Performance Units
that is intended by the Committee to satisfy the requirements for Qualified
Performance-Based Compensation shall be based on one or more Qualifying
Performance Measures selected by the Committee in accordance with Article X
herein.  Multiple performance goals may be used and the components of multiple
performance goals may be given the same or different weighting in determining
the amount of an Award earned, and may relate to absolute performance or
relative performance measured against other groups, individuals or entities.


Section 8.5                      Discretionary Adjustments.


Notwithstanding satisfaction of any performance goals, the amount paid under an
Award of Performance Shares or Performance Units on account of either financial
performance or personal performance evaluations may be reduced by the Committee
on the basis of such further considerations as the Committee shall determine, if
so provided in the terms of the Award.




 
16

--------------------------------------------------------------------------------

 


Section  8.6                      Payment of Awards.


Following the conclusion of each Performance Period (or earlier if so provided
in the Award Agreement or otherwise determined by the Committee), the Committee
shall determine the extent to which performance goals have been attained, and
the satisfaction of any other terms and conditions with respect to an Award
relating to such Performance Period. The Committee shall determine what, if any,
payment is due with respect to an Award and, in the case of Performance Units,
whether such payment shall be made in cash, Shares or a combination thereof.
Payment shall be made in a lump sum within 60 days after the Committee
determines that a payment is due (or at such other time as provided for in the
Performance Share or Performance Unit Award that qualifies as a short-term
deferral that is exempt from Section 409A).  This Section 8.6 shall also apply
if at the effective time of the Change in Control the successor to the Company’s
business and/or assets does not either assume the outstanding Award or replace
the outstanding Award with an award that is determined by the Committee to be at
least equivalent in value to such outstanding Award on the date of the Change in
Control, except that the determination shall be made by the Committee prior to
the earliest date of the Change in Control.


Section  8.7                      Termination of Employment or Service Due to
Death, Disability or Retirement.


Unless provided otherwise in the Participant’s Award evidencing his or her
Performance Shares or Performance Units, if the Service of a Participant shall
terminate before the end of a Performance Period by reason of death, Disability
or Retirement, then to the extent it is determined by the Committee following
the end of the Performance Period in accordance with Section 8.6 that the
performance goals have been attained, the Participant shall be entitled to a pro
rata payment based on the number of months’ Service during the Performance
Period but based on the achievement of performance goals during the entire
Performance Period; payment under these circumstances shall be made at the time
payments are made to Participants who did not terminate service during the
Performance Period, subject to Section 8.6 herein.


Section 8.8                      Termination of Employment or Service for Other
Reasons.


Unless provided otherwise in the Participant’s Award evidencing his or her
Performance Shares or Performance Units, if the Service of a Participant shall
terminate before the end of a Performance Period for any other reason than
described in Section 8.7, all outstanding Awards of Performance Shares or
Performance Units to such Participant shall be cancelled; provided, however,
that in the event of a termination of the Service of the Participant by the
Company other than Termination for Cause, the Committee in its sole discretion
may waive the foregoing automatic cancellation provision and pay out on a pro
rata basis as set forth in Section 8.7 herein.  Notwithstanding the foregoing,
the Award shall not be cancelled on account of this Section 8.8 if and to the
extent an Award provides for a payment due to an Involuntary Separation from
Service following a Change in Control.


Section 8.9                      Nontransferablity.
 
Except as otherwise provided in the Participant's Award evidencing his or her
Performance Shares or Performance Units, Performance Shares and Performance
Units may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than upon the Participant’s death, to the Participant’s
Beneficiary or, if no Beneficiary has been designated by the Participant, by
will or by the laws of descent and distribution. Further, except as otherwise
provided in the Participant's agreement evidencing his or her Award of
Performance Shares or Performance Units, a Participant's rights under the Plan
shall inure during his or her lifetime only to such Participant.
 
 
 
 
17

--------------------------------------------------------------------------------

 


ARTICLE IX
OTHER STOCK-BASED AWARDS AND CASH AWARDS


Section 9.1                      Other Stock-Based Awards.


The Committee may, subject to the limitations of Sections 3.1 and 3.2 herein,
grant to any Participant such other awards that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Shares or factors that may influence the value of Shares, including,
without limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Shares, purchase rights for Shares, awards with
value and payment contingent upon performance of the Company or any Affiliate or
business unit thereof, or any other factors designated by the Committee, and
awards valued by reference to the book value of Shares or the value of
securities of, or the performance of specified Affiliates or other business
units of the Company (“Other Stock-Based Awards”).  The Committee shall
determine the terms and conditions of such Other Stock-Based Awards, including,
without limitation, the number of underlying Shares, the purchase price, if any,
vesting (which may, but need not, be subject to achievement of Qualifying
Performance Goals, or conditioned upon a Change in Control, or a Change in
Control followed by an Involuntary Separation from Service, if any, forfeiture
and transferability.


Section  9.2                      Cash Awards.


Subject to the limitations of Section 3.2 herein, the Committee may grant cash
awards (“Cash Awards”) to any Participant.  The Committee shall determine the
terms and conditions of such Cash Awards, including, without limitation,
performance criteria which must be satisfied (which may, but need not, include
Qualifying Performance Goals).


Section  9.3                      Section 409A Compliance.


To the extent any Award is made pursuant to this Article IX that constitutes
“deferred compensation” under Section 409A, the terms of such Award shall be
required to comply with Section 409A.


ARTICLE X
QUALIFIED PERFORMANCE-BASED COMPENSATION
 
Section 10.1                      General.


Notwithstanding any other terms of the Plan, the vesting, payability, and value
(as determined by the Committee) of each Award other than an Option or Stock
Appreciation Right that, at the time of grant, the Committee intends to be
Qualified Performance-Based Compensation shall be determined by the attainment
of one or more Qualifying Performance Goals as determined by the Committee in
conformity with Section 162(m) of the Code, together with satisfaction of any
other conditions, such as continuation of Service, as may be required by the
Plan or otherwise determined by the Committee. The Committee shall specify in
writing, by resolution or otherwise, the Participants eligible to receive such
an Award (which may be expressed in terms of a class of individuals) and the
Qualifying Performance Goal(s) applicable to such Awards within ninety (90) days
after the commencement of the period to which the Qualifying Performance Goal(s)
relate(s) or such earlier time as is required to comply with Section 162(m) of
the Code and the regulations thereunder. No such Award shall be payable unless
the Committee certifies in writing, by resolution or otherwise, that the
Qualifying Performance Goal(s) applicable to the Award were satisfied. In no
case may the Committee increase the value of an Award of Qualified
Performance-Based Compensation above the maximum value determined under the
performance formula by the attainment of the applicable Qualifying Performance
Goal(s), but the Committee may reduce the value below such maximum if the terms
of the Award so provide. Qualifying Performance Goals may be different for
different Participants, as determined in the discretion of the Committee.


Section 10.2                      Qualifying Performance Measures.


Unless and until the Committee proposes for shareholder vote and the
shareholders approve a change in the general Qualifying Performance Measures set
forth in this Article X, the Qualifying Performance Goal(s) upon
 
 
18

--------------------------------------------------------------------------------

 
which the payment or vesting of an Award that is intended to qualify as
Qualified Performance-Based Compensation shall be limited to the following
measures (referred to as “Qualifying Performance Measures”): earnings and
earnings per share (before or after taxes and whether or not excluding specific
items, including but not limited to stock or other compensation expense); net
income and net income per share (before or after taxes and whether or not
excluding specific items, including but not limited to stock or other
compensation expense); pre-tax, pre-provision earnings and pre-tax,
pre-provision earnings per share; core pre-tax, pre-provision earnings and core
pre-tax, pre-provision earnings per share; pre-tax, pre-provision earnings or
core pre-tax, pre-provision earnings to risk-weighted assets; revenues; profits
(net profit, gross profit, operating profit, economic profit, profit margins or
other corporate profit measures, in total or with respect to specific categories
or business units); operating or cash earnings and operating or cash earnings
per share; cash (cash flow, cash generation or other cash measures); return
measures (including, but not limited to, total shareholder return, return on
average assets, return on average shareholders’ equity, return on investment and
cash return on tangible equity); net interest income; net interest income on a
tax equivalent basis; net interest margin; net interest margin on a tax
equivalent basis; net non-interest expense to average assets;
interest-sensitivity gap levels; expense targets, efficiency ratio or other
expense measures; assets under management; levels of assets, loans (in total or
with respect to specific categories of loans) and/or deposits (in total or with
respect to specific categories of deposit accounts, and with respect to number
of account relationships or account balance amounts); market share; growth in
target market relationships; investments; value of assets; asset quality levels;
charge-offs; loan-loss reserves; non-performing assets; business expansion or
consolidation (acquisitions and divestitures); strategic plan development and
implementation; internal rate of return; Share price; regulatory compliance;
satisfactory internal or external audits; book value and book value per share;
tangible shareholders’ equity and tangible book value per share; tangible common
equity and tangible common equity per share; tangible common equity to tangible
assets; tangible common equity to risk-weighted assets; improvement of financial
ratings; and achievement of balance sheet or income statement objectives, or
other financial accounting or quantitative objectives established by the
Committee.


Qualifying Performance Measures may be applied either to the Company as a whole
or to an Affiliate or business unit, or to any combination thereof, as
determined by the Committee.  Such performance may be measured in absolute terms
and/or relative to the performance of a group of other companies or a published
or special index that the Committee, in its sole discretion, deems appropriate.
In the Award Agreement, the Committee may provide for accelerated vesting of any
Award based on the achievement of Qualifying Performance Goal(s), subject, in
the case of Restricted Stock Awards, to the minimum time-based vesting
conditions set forth in the Award.


The Committee may include or exclude extraordinary events or any other objective
events or occurrences either establishing the Qualifying Performance Measures or
in determining whether the Qualifying Performance Measure has been achieved,
including but not limited to: (i) extraordinary, unusual and/or non-recurring
items of gain or loss; (ii) asset write-downs; (iii) litigation or claim
judgments or settlements; (iv) the effect of changes in tax laws, accounting
principles, or other laws or regulations or provisions affecting reported
results under the applicable Qualified Performance Measure(s); (v) any
reorganization and restructuring programs; and (vi) acquisitions or
divestitures.


In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Qualifying Performance Measures
without obtaining shareholder approval of such changes, the Committee shall have
sole discretion to make such changes without obtaining shareholder approval. For
purposes of clarification, the Committee may, in its discretion, also grant
performance-based Awards under the Plan that are not intended to satisfy, and do
not satisfy, the requirements of Qualified Performance-Based Compensation.




ARTICLE XI
ADDITIONAL TAX PROVISION


Section 11.1                      Tax Withholding Rights.
 
The Company shall have the power and the right to deduct or withhold, or require
a Person to remit to the Company, an amount sufficient to satisfy Federal, state
and local taxes (including the Participant’s FICA obligation) required by law to
be withheld with respect to any grant, exercise or payment made under or as a
result of the Plan.  In this regard, where any Person is entitled to receive
Shares, the Company shall have the right to require such
 
 
19

--------------------------------------------------------------------------------

 
Person to pay to the Company the amount of any tax which the Company is required
to withhold with respect to such Shares, or, in lieu thereof, to retain, or to
sell without notice, a sufficient number of Shares to cover the minimum amount
required to be withheld.
 
ARTICLE XII
AMENDMENT AND TERMINATION
 
Section 12.1                      Termination
 
The Board may suspend or terminate the Plan in whole or in part at any time
prior to the tenth anniversary of the Effective Date by giving written notice of
such suspension or termination to the Committee.  Unless sooner terminated, the
Plan shall terminate automatically on the tenth anniversary of the Effective
Date.  In the event of any suspension or termination of the Plan, all Awards
previously granted under the Plan that are outstanding on the date of such
suspension or termination of the Plan shall remain outstanding and exercisable
for the period and on the terms and conditions set forth in the Award Agreements
evidencing such Awards.
 
Section 12.2                      Amendment.
 
The Board may amend or revise the Plan in whole or in part at any time;
provided, however, that, to the extent required to comply with Section 162(m) of
the Code or the corporate governance standards imposed under the listing or
trading requirements imposed by any national securities exchange or automated
quotation system on which the Company lists or seeks to list or trade Shares, no
such amendment or revision shall be effective if it amends a material term of
the Plan unless approved by the holders of a majority of the votes cast on a
proposal to approve such amendment or revision.
 
Section 12.3                      Adjustments in the Event of Business
Reorganization.
 
In the event any recapitalization, forward or reverse split, reorganization,
merger, consolidation, spin-off, combination, exchange of Shares or other
securities, stock dividend or other special and nonrecurring dividend or
distribution (whether in the form of cash, securities or other property),
liquidation, dissolution, or other similar corporate transaction or event,
affects the Shares such that an adjustment is appropriate in order to prevent
dilution or enlargement of the rights of Participants under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of:
 
(i)  the number and kind of securities deemed to be available thereafter for
grants of Awards in the aggregate to all Participants;
 
(ii)  the number and kind of securities that may be delivered or deliverable in
respect of outstanding Awards; and
 
(iii)  the Exercise Price of Options and Stock Appreciation Rights.
 
In addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including, without
limitation, cancellation of Awards in exchange for the in-the-money value, if
any, of the vested portion thereof, or substitution of Awards using stock of a
successor or other entity) in recognition of unusual or nonrecurring events
(including, without limitation, events described in the preceding sentence)
affecting the Company or any Affiliate or the financial statements of the
Company or any Affiliate, or in response to changes in applicable laws,
regulations, or accounting principles.
 
 
 
20

--------------------------------------------------------------------------------

 
ARTICLE XIII
MISCELLANEOUS
 
Section 13.1                      Status as an Employee Benefit Plan.
 
This Plan is not intended to satisfy the requirements for qualification under
Section 401(a) of the Code or to satisfy the definitional requirements for an
"employee benefit plan“ under Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended. It is intended to be a non-qualified incentive
compensation program that is exempt from the regulatory requirements of the
Employee Retirement Income Security Act of 1974, as amended. The Plan shall be
construed and administered so as to effectuate this intent.
 
Section 13.2                      No Right to Continued Service.
 
Neither the establishment of the Plan nor any provisions of the Plan nor any
action of the Board or Committee with respect to the Plan shall be held or
construed to confer upon any Participant any right to a continuation of his or
her position as an Employee or a Director.  The Company reserves the right to
remove any participating member of the Board or dismiss any Participant or
otherwise deal with any Participant to the same extent as though the Plan had
not been adopted.
 
Section 13.3                      Construction of Language.
 
Whenever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
or the neuter. Any reference to an Article or Section number shall refer to an
Article or Section of this Plan unless otherwise indicated.


Section 13.4                      Severability.
 
In the event any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.


Section 13.5                      Governing Law.
 
The Plan shall be construed, administered and enforced according to the laws of
the State of Washington without giving effect to the conflict of laws principles
thereof.  The federal and state courts located in the County or contiguous
counties in which the Company’s headquarters are located shall have exclusive
jurisdiction over any claim, action, complaint or lawsuit brought under the
terms of the Plan. By accepting any Award granted under this Plan, the
Participant, and any other person claiming any rights under the Plan, agrees to
submit himself, and any such legal action as he shall bring under the Plan, to
the sole jurisdiction of such courts for the adjudication and resolution of any
such disputes.
 
Section 13.6                      Headings.
 
The headings of Articles and Sections are included solely for convenience of
reference.  If there is any conflict between such headings and the text of the
Plan, the text shall control.
 
Section 13.7                      Non-Alienation of Benefits.
 
The right to receive a benefit under the Plan shall not be subject in any manner
to anticipation, alienation or assignment, nor shall such right be liable for or
subject to debts, contracts, liabilities, engagements or torts.
 
 
21

--------------------------------------------------------------------------------

 
Section 13.8                      Notices.
 
Any communication required or permitted to be given under the Plan, including
any notice, direction, designation, comment, instruction, objection or waiver,
shall be in writing and shall be deemed to have been given at such time as it is
delivered personally or three (3) days after mailing if mailed, postage prepaid,
by registered or certified mail, return receipt requested, addressed to such
party at the address listed below, or at such other address as one such party
may by written notice specify to the other party:
 

(a)    If to the Committee:       
Banner Corporation 
10 South First Avenue
Walla Walla, Washington  99362
Attention:  Corporate Secretary
    (b)    If to a Participant, to such person’s address as shown in the
Company’s records.     

 
Section 13.9                      Approval of Shareholders.
 
The Plan shall be subject to approval by the Company’s shareholders within
twelve (12) months before or after the date the Board adopts the Plan.
 
Section 13.10                        Clawback.
 
All Awards (whether vested or unvested) shall be subject to such clawback
(recovery) as may be required to be made pursuant to law, rule, regulation or
stock exchange listing requirement or any policy of the Company adopted pursuant
to any such law, rule, regulation or stock exchange listing requirement.
 
Section 13.11                        Compliance with Section 409A.
 
With respect to any amount payable under an Award that constitutes a deferral of
compensation within the meaning of Section 409A, the Plan is intended to comply
with Section 409A, and the Plan shall be administered, construed and interpreted
in accordance with such intent. To the extent that an Award or the payment,
settlement or deferral thereunder is subject to Section 409A, the Award shall be
granted, paid, settled or deferred in a manner that will comply with Section
409A, except as otherwise determined by the Committee.  In the case of amounts
not intended to be deferrals of compensation subject to Section 409A, payment or
settlement of amounts under such Awards shall occur not later than March 15 of
the year following the year in which the Participant has a legally-binding right
to payment or settlement (or such later time as permitted under Section 409A
that does not cause the amount to be considered a deferral of compensation for
purposes of Section 409A, or at such other time that complies with Section
409A). In the case of amounts intended to be deferrals of compensation subject
to Section 409A, if the amount is subject to a deferral election by the
Participant, the initial deferral election shall be made and become irrevocable
no later than December 31 of the year immediately preceding the year in which
the Participant first performs services related to such compensation, provided
that the timing of such initial deferral election may be later as provided in
Section 409A with respect to initial participation in the Plan and for
“performance-based compensation” as defined under Section 409A.  If an amount
that is subject to Section 409A becomes payable under an Award as a result of
the Participant's “separation from service” (as defined under Section 409A)
other than due to death, and the Participant is a “specified employee” (as
defined under Section 409A), then payment of such amount shall not occur until
six (6) months and a day after the date of Participant’s “separation from
service” except as permitted under Section 409A.
 
 
 
 
 
 
 
 
 
22

--------------------------------------------------------------------------------